Citation Nr: 1401276	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial rating for erectile dysfunction.

2.  Entitlement to a compensable initial rating for the residuals of lung cancer.


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1970 to October 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Penile deformity has not been present at any time during the pendency of the claim.  

2.  The Veteran last received surgical, radiation or chemotherapy for his lung cancer more than 6 months prior to the effective date of service connection for the disability; during the period of the claim, the residuals of lung cancer have been manifested by pulmonary impairment; Forced Expiratory Volume in one second (FEV-1) and Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO SB) are greater than 80 percent of predicted value, but FEV-1 to Forced Vital Capacity (FEV-1/FVC) is 72 percent of predicted value.


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2013).

2.  The criteria for an initial 10 percent evaluation, but not higher, for residuals of lung cancer have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6819, 6844 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2011, prior to the initial adjudication of the claims.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that the VA has obtained the Veteran's service treatment records and pertinent post-service treatment records.  The RO also provided the Veteran appropriate VA examinations in February 2012.  The Board acknowledges that the Veteran alleged in a June 2012 statement that his erectile dysfunction had worsened; however, the schedular criteria do not authorize a compensable rating for any degree of erectile dysfunction unless there is penile deformity.  The Veteran has not alleged that he has developed penile deformity.  Therefore, the current examination report is adequate for rating purposes and no useful purpose would be served by affording the Veteran another VA examination to determine the current degree of severity of his erectile dysfunction.   

The Veteran has not identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims.

General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities, except as noted below.

Erectile Dysfunction

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).

In May 2010, the Veteran reported problems with "sexual dysfunction."  A VA physician diagnosed erectile dysfunction.  According to a March 2011 VA treatment report, the Veteran reported ejaculatory dysfunction.  On physical inspection the genitals were described as normal.

During a February 2012 VA examination, the examiner noted the presence of erectile dysfunction, secondary to diabetes mellitus.  The examiner noted that the Veteran's erectile dysfunction did not impact his ability to work.  On physical examination, the genitals were normal.

The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  The Veteran was found to have no penile deformity on the February 2012 VA examination, there is no other medical evidence of penile deformity, and the Veteran has not even alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria.

Residuals of Lung Cancer

The Veteran contends that his service connected lung disability is sufficiently severe to warrant an evaluation of at least 30 percent.  Specifically, in his notice of disagreement, the Veteran asserted that due to his lung disability he tires easily when he exercises or does any strenuous work.

Malignant neoplasms of the respiratory system are rated as 100 percent disabling.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Diagnostic Code 6844 provides that residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:

A 100 percent disability rating for findings that show FEV-1 less than 40 percent of predicted value; the ratio of FEV-1 to FEV-1/FVC less than 40 percent; DLCO SB less than 40-percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).  A 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted; FEV- 1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 65-percent predicted.  A 10 percent disability rating is assigned for FEV-1 of 71-to 80-percent predicted; FEV- 1/FVC of 71 to 80 percent; or DLCO (SB) 66-to 80-percent predicted.

Having carefully reviewed the evidence of record, the Board finds that a 10 percent evaluation is warranted.  

The record reflects that the Veteran has not undergone surgical, radiation, or chemotherapy for the lung cancer since August 2009, more than 6 months prior to the effective date of service connection for residuals of lung cancer.  In addition, there has been no recurrence of the lung cancer since then.  Therefore, the disability is rated on the basis of residuals.  

The report of a February 2012 VA examination reflects findings of stable postoperative changes of left upper lobe lobectomy.  The examiner noted that the Veteran had completed his treatment and was currently in "watchful waiting status."  The examiner also noted that the Veteran's respiratory condition did not require oral or parenteral corticosteroids, use of inhaled medications, oral bronchodilators, or outpatient oxygen therapy.  The examiner opined that the Veteran's respiratory condition impacted his condition to work.  PFTs showed FVC of 93 percent; FEV-1 of 89 percent; FEV-1/FVC of 72 percent; and DLCO of 85 percent.  The examiner noted that the FEV-1 test result most accurately reflected the Veteran's level of disability.

In December 2011, the Veteran sought treatment for shortness of breath and mucous in his throat.  On testing, his oxygen saturation was 93 percent while resting, and 90 percent after five minutes of continuous ambulation.  During a follow-up in January 2012, a physician noted that his lungs were "pretty bad."  Otherwise, post-surgery VA treatment records have consistently noted that the Veteran's lungs were "clear to auscultation." In September 2012 the Veteran reported that he had increased his activity level and secured a second job.  In February 2013, he reported that he had joined the "YMCA" where he participated in swimming, weight training, and exercising on a bicycle.

Based on the foregoing, the Board finds that the weight of the evidence supports a grant of a 10 percent rating.  Specifically, DLCO (SB) of 72 percent predicted required for a 10 percent evaluation under Diagnostic Code 6844 was found on the VA examination.  However, a higher rating, as requested by the Veteran, is not warranted as the FEV-1, FVC, and DLCO results do not meet the criteria for a higher compensable rating and the evidence does not otherwise show findings or impairment warranting more than a 10 percent rating.

The Board acknowledges the Veteran's statements concerning his shortness of breath and fatigueability, as he is competent to report symptoms that are perceivable to him.  However, the Veteran is not competent to assign particular PFT findings to his disability or to identify which result more accurately reflects the level of disability associated with his service-connected lung disability.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The disability evaluation in this case is predicated on medical findings, and such findings are not susceptible to lay observation.  Thus, although the Veteran may believe that he meets the criteria for a higher disability evaluation, the medical evidence shows that he does not.

The Board has considered whether there is any other schedular basis for assigning rating in excess of 10 percent but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-Schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  As discussed above, the Veteran is in receipt of special monthly compensation for his erectile dysfunction.  There is no reason to believe that his erectile dysfunction is productive of industrial impairment.  With respect to the residuals of lung cancer, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria, which takes into account his pulmonary function.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a compensable initial rating for erectile dysfunction is denied.

A 10 percent rating, but not higher, for residuals of lung cancer is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


